COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Thomas Wayne Florence v. The State of Texas

Appellate case number:    01-11-00822-CR

Trial court case number: 10CR1217

Trial court:              56th District Court of Galveston County

Date motion filed:        February 4, 2013

Party filing motion:      Appellant Thomas Wayne Florence

       It is ordered that the motion for rehearing is denied. The Clerk of this Court is ordered to
send copies of this Court’s orders referenced in the January 25, 2013 order to appellant.


 Judge’s signature: /s/ Evelyn V. Keyes


 Panel Consists of: _____________________________________


 Date: February 20, 2013